     Case 2:20-cv-01816-APG-BNW Document 14 Filed 11/16/20 Page 1 of 3




LISA A. RASMUSSEN, ESQ.
Nevada Bar No.7491
THE LAW OFFICES OF KRISTINA
WILDEVELD & ASSOCIATES
550 E. Charleston Blvd., Suite A
Las Vegas, NV 89104
Phone (702) 222-0007
Fax (702) 222-0001

Attorneys for Plaintiff Yessica Ortiz


                           UNITED STATES DISTRICT COURT

                                   DISTRICT OF NEVADA

                                             *****

YESSICA ORTIZ,           )
                         )                       CASE NO. 2:20-cv-1816 APG-BNW
          Plaintiff,     )
                         )
vs.                      )                       STIPULATION  AND                ORDER     TO
                         )                       EXTEND DEADLINES
SONORAN BARBEQUE NEVADA, )
LLC; BERTHA LOREA ZAPEDA )                       (Second Stipulation)
                         )
          Defendant.

       COME NOW the parties, Yessica Ortiz, by and through her counsel, Lisa A.
Rasmussen, Esq. and Bertha Lorea Zapeda, by and through her counsel, Troy A. Clark, Esq. and
Sonoran Barbeque Nevada, LLC, by and through its counsel, Ogonna Brown, and hereby
stipulate as follows:
       1.      This matter was filed in the Eighth Judicial District Court in July 2020.
       2.      Ms. Lorea Zapeda was served with a copy of the Complaint and Summons in
September 2020.
       3.      Sonoran Barbeque Nevada, LLC was served with a copy of the Complaint and
Summons in September 2020.




                                                -1-
     Case 2:20-cv-01816-APG-BNW Document 14 Filed 11/16/20 Page 2 of 3




        4.      On September 30, 2020, Zapeda’s counsel removed the matter to this Court.
[ECF 1.] Ms. Lorea Zapeda’s Statement of Removal was also filed on September 30, 2020.
[ECF 5.]
        5.      Ms. Lorea Zapeda also filed a Motion to Dismiss the Complaint on September
30, 2020. [ECF 6.] A response to Ms. Lorea Zapeda’s Motion is due on or before November
15, 2020.
        6.      On October 1, 2020, this Court issued an Order to Show Cause to the Defendants
as to why this matter should not be remanded back to state court based on lack of subject matter
jurisdiction. [ECF 8.] The Court set a deadline of on or before October 16, 2020 for a response
from the defendants and that deadline was extended to November 15, 2020 pursuant to a prior
stipulation by the parties.
        7.      Sonoran Barbeque of Nevada presently has an answer or responsive pleading due
in this matter on or before November 15, 2020.
        8.      All parties participated in a mediation hearing on October 8, 2020 and they have
resolved all claims. All settlement documents have been executed and the final step remaining
with this matter is to file a Joint Motion for Dismissal with prejudice. This cannot be done until
Plaintiff’s counsel receives the funds agreed upon in the settlement agreement. The parties
anticipate that funds will be received within the next two weeks, but out of an abundance of
caution, they request a 30-day extension of all deadlines identified herein. The funds will be
paid by a non-party to this litigation.
        9.      It would be a waste of resource and unnecessary for Plaintiff to respond to
pending Motion to Dismiss and it would also be a waste of resource and unnecessary for the
defendants to respond to the Complaint or this Court’s Order to Show Cause as the matter will
be dismissed with prejudice shortly.
        10.     Accordingly, the parties stipulate to extend all pending deadlines to December
15, 2020.
        11.     This is the second stipulation entered into by the parties to extend these
deadlines.



                                                 -2-
     Case 2:20-cv-01816-APG-BNW Document 14 Filed 11/16/20 Page 3 of 3




       12.    This Stipulation is not made for the purpose of delay, but rather, for the purpose
of judicial economy.
       IT IS SO STIPULATED.
       Dated this 13th day of November, 2020.
Wildeveld & Associates,                               Resnick & Louis, P.C.
      /s/ Lisa A. Rasmussen                                 /s/ Troy A. Clark
_____________________________                         _____________________________
LISA A. RASMUSSEN, ESQ.                               TROY A. CLARK, ESQ.
NV Bar No. 7491                                       NV Bar No. 11361
Counsel for Plaintiff Yessica Ortiz                   Counsel for Defendant Bertha Zapeda

Lewis Roca Rothgerber & Christie, LLP

      /s/ Ogonna Brown
_____________________________
OGONNA BROWN, ESQ.
NV Bar No. 7589
Counsel for Sonoran Barbeque of Nevada, LLC



                                           ORDER

       Upon the Stipulation of the parties, and good cause appearing,
       IT IS HEREBY ORDERED that the Plaintiff’s deadline to respond to Lorea Zapeda’s
Motion to Dismiss is hereby extended to December 15, 2020.
       IT IS FURTHER ORDERED that the Defendant Zapeda’s deadline to respond to this
Court’s Order to Show Cause [ECF 8] is hereby extended to December 15, 2020.
       IT IS FURTHER ORDERED that Defendant Sonoran Barbeque’s deadline to respond to
Plaintiff’s Complaint is hereby extended to December 15, 2020.


               November 16, 2020
       Dated: ___________


                                      _________________________________________
                                      The Honorable Andrew P. Gordon
                                      United States District Judge



                                                -3-
